Exhibit 10.1




  
FLIR Systems, Inc.
INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into, effective as
of the [ • ] day of [ • ], 20[ • ], by and between FLIR Systems, Inc., a
Delaware corporation (the “Company”), and [ • ] (“Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, Indemnitee is a director and/or officer of the Company;
WHEREAS, both the Company and Indemnitee recognize the risk of litigation and
other claims against directors and officers of corporations;
WHEREAS, the certificate of incorporation of the Company requires the Company to
indemnify and advance expenses to its directors and officers to the fullest
extent permitted under applicable law, and the Indemnitee will serve as a
director and/or officer of the Company in part in reliance on the Company’s
certificate of incorporation; and
WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the aforesaid
certificate of incorporation, (ii) specific contractual assurance that the
protection promised by the certificate of incorporation will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the certificate of incorporation or any change in the composition of the
Company’s Board of Directors or acquisition transaction relating to the Company)
and (iii) an inducement to provide effective services to the Company as a
director and/or officer, the Company wishes to provide for (a) the
indemnification of and the advancement of expenses to Indemnitee as provided in
this Agreement and, subject to the provisions of this Agreement, except to the
extent prohibited by applicable law (whether partial or complete), and (b) to
the extent insurance is maintained, the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies.
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:
1.Certain Definitions:


(a)“Board” shall mean the Board of Directors of the Company.


(b)“Affiliate” shall mean any corporation or other person or entity that
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with, the person specified, including,
without limitation, with respect to the Company, any direct or indirect
subsidiary of the Company.


 
  
 

--------------------------------------------------------------------------------




(c)A “Change in Control” means (i) the liquidation, dissolution or winding-up of
the Company, (ii) the sale, license or lease of all or substantially all of the
assets of the Company, or (iii) a share exchange, reorganization,
recapitalization, or merger or consolidation of the Company with or into any
other corporation or corporations (or other form of business entity) or of any
other corporation or corporations (or other form of business entity) with or
into the Company, but excluding any merger effected exclusively for the purpose
of changing the domicile of the Company; provided, however, that a Change in
Control shall not include any of the aforementioned transactions listed in
clauses (i), (ii) and (iii) involving the Company or a Subsidiary Corporation in
which the holders of shares of the Company voting stock outstanding immediately
prior to such transaction or any Affiliate of such holders continue to hold at
least a majority, by voting power, of the capital stock or, by a majority, based
on fair market value as determined in good faith by the Board, of the assets, in
each case in substantially the same proportion, of (x) the surviving or
resulting corporation (or other form of business entity), (y) if the surviving
or resulting corporation (or other form of business entity) is a wholly owned
subsidiary of another corporation (or other form of business entity) immediately
following such transaction, the parent corporation (or other form of business
entity) of such surviving or resulting corporation (or other form of business
entity) or (z) a successor entity holding a majority of the assets of the
Company.


(d)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Indemnitee.


(e)“Expenses” shall mean any expense, liability or loss, including reasonable
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties, amounts
paid or to be paid in settlement, any interest, assessments or other charges
imposed thereon, any federal, state, local or foreign taxes imposed as a result
of the actual or deemed receipt of any payments under this Agreement and all
other costs and obligations, paid or incurred in connection with investigating,
defending, resolving, being a witness in, participating in (including on appeal)
or preparing for any of the foregoing in, any Proceeding relating to any
Indemnifiable Event.


(f)“Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that Indemnitee is or was a director or officer of the Company or an Affiliate
of the Company, or while a director or officer is or was serving at the request
of the Company or an Affiliate of the Company as a director, officer, employee,
trustee, agent or fiduciary of another foreign or domestic corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise or
was a director, officer, employee or agent of a foreign or domestic corporation
that was a predecessor corporation of the Company or of another enterprise at
the request of such predecessor corporation, or related to anything done or not
done by Indemnitee in any such capacity.


(g)“Independent Counsel” shall mean a law firm, or a person admitted to practice
law in any State of the United States, that is experienced in matters of
corporation law and neither presently is, nor in the past three years has been,
retained to represent: (i) the Company or the Indemnitee in any matter material
to either such party (other than with respect to serving as Independent Counsel
(or similar independent legal counsel position) as to matters concerning the
rights of Indemnitee under this Agreement, the rights of other indemnitees under
similar


- 2 -
  
 

--------------------------------------------------------------------------------




indemnification agreements or the rights of Indemnitee or other indemnitees to
indemnification under the Company’s certificate of incorporation or bylaws) or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, “Independent Counsel”
shall not include any law firm or person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s rights under this Agreement. For the avoidance of doubt,
“Independent Counsel” also shall not include any law firm or person who
represented or advised any entity or person in connection with a Change in
Control of the Company.


(h)“Proceeding” shall mean any threatened, pending or completed action, suit or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of the Company or an Affiliate of the Company) or any
inquiry, hearing or investigation, whether conducted by the Company or an
Affiliate of the Company or any other party or entity (including a government
agency), that Indemnitee in good faith believes might lead to the institution of
any such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other.


(i) “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.


2.Agreement to Indemnify.


(a)General Agreement. In the event Indemnitee was, is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses except to the extent prohibited by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s certificate of incorporation, its bylaws, vote of its
stockholders or disinterested directors or applicable law.


(b)Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding, (ii)
the Proceeding is one to enforce rights under this Agreement or (iii) the
Proceeding is instituted after a Change in Control (other than a Change in
Control approved by a majority of the directors on the Board who were directors
immediately prior to such Change in Control) and Independent Counsel has
approved its initiation. The prohibition of indemnification contained in this
subsection 2(b) shall apply to the defense of any counterclaim (except for a
compulsory counterclaim by the Indemnitee against the Company for which the
Indemnitee shall have rights to indemnification in accordance with the terms of
this Agreement), cross-claim, affirmative defense or like claim of the Company
in such Proceeding).


- 3 -
  
 

--------------------------------------------------------------------------------




(c)Expense Advances. Subject to Section 5(b), Indemnitee shall be entitled to
select counsel to represent him or her and to select experts and consultants to
be used in his or her defense. In selecting counsel, experts and consultants,
Indemnitee shall consider whether his or her interests reasonably permit him or
her to retain such persons along with other indemnitees; provided, however, that
this Agreement shall not require such joint retentions. In the event Indemnitee
was, is or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall, prior to the final disposition of a Proceeding, advance to
Indemnitee any and all Expenses incurred in connection with such Proceeding (an
“Expense Advance”) within thirty (30) calendar days after the receipt by the
Company of a written request for such advance or advances from time to time.
Such written request shall include or be accompanied by a statement or
statements reasonably evidencing the Expenses incurred by or on behalf of the
Indemnitee and for which advancement is requested. The Indemnitee shall qualify
for such Expense Advances upon the execution and delivery to the Company of this
Agreement which shall constitute an undertaking providing that the Indemnitee
undertakes to repay such Expense Advances if and to the extent that it is
ultimately determined by a court of competent jurisdiction in a final judgment,
not subject to appeal, that Indemnitee is not entitled to be indemnified by the
Company. Indemnitee’s obligation to reimburse the Company for Expense Advances
shall be unsecured and no interest shall be charged thereon. This Section 2(c)
shall not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 2(b) or 2(f).


(d)Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.


(e)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.


(f)Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by the Company on account of any Proceeding in which a final
judgment is rendered against Indemnitee or Indemnitee enters into a settlement,
in each case (i) for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Exchange Act of 1934, as amended (the “Exchange Act”) or similar
provisions of any federal, state or local laws; (ii) for which payment has
actually been made to or on behalf of Indemnitee under any insurance policy or
other indemnity provision, except with respect to any excess beyond the amount
paid under any insurance policy or other indemnity provision; or (iii) for which
payment is prohibited by law. Notwithstanding anything to the contrary stated or
implied in this Section 2(f), indemnification pursuant to this Agreement
relating to any Proceeding against Indemnitee for an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state or local laws shall not be prohibited if Indemnitee


- 4 -
  
 

--------------------------------------------------------------------------------




ultimately establishes in any Proceeding that no recovery of such profits from
Indemnitee is permitted under Section 16(b) of the Exchange Act or similar
provisions of any federal, state or local laws. With respect to subpart (ii) of
this subparagraph, the Company shall make indemnification payments during the
time periods otherwise required by this Agreement if payments by the insurance
carrier(s) have not previously been made; and to the extent the carrier(s) later
make payments, Indemnitee will transfer or assign those payments to the Company.


3.Indemnification Process and Appeal.
(a)To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company (following the final disposition of the applicable Proceeding) a
written request for indemnification, including therein or therewith, except to
the extent previously provided to the Company in connection with a request or
requests for advancement pursuant to Section 2(c), a statement or statements
reasonably evidencing all Expenses incurred or paid by or on behalf of the
Indemnitee and for which indemnification is requested. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that the Indemnitee has requested indemnification.


(b)Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 3(a), if required by applicable law and to the extent
not otherwise provided pursuant to the terms of this Agreement, a determination
with respect to the Indemnitee’s entitlement to indemnification shall be made in
the specific case as follows: (i) if a Change in Control shall have occurred and
if so requested in writing by the Indemnitee, by Independent Counsel in a
written opinion to the Board; or (ii) if a Change in Control shall not have
occurred (or if a Change in Control shall have occurred but the Indemnitee shall
not have requested that indemnification be determined by Independent Counsel as
provided in clause (i) of this Section 3(b), (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board or (D) by the
Company’s stockholders in accordance with applicable law. Notice in writing of
any determination as to the Indemnitee’s entitlement to indemnification shall be
delivered to the Indemnitee promptly after such determination is made, and if
such determination of entitlement to indemnification has been made by
Independent Counsel in a written opinion to the Board, then such notice shall be
accompanied by a copy of such written opinion. If it is determined that the
Indemnitee is entitled to indemnification, then payment to the Indemnitee of all
amounts to which the Indemnitee is determined to be entitled shall be made
within twenty (20) calendar days after such determination and, in no event, not
later than sixty (60) calendar days after the Indemnitee’s written request for
indemnification. If it is determined that the Indemnitee is not entitled to
indemnification, then the written notice to the Indemnitee (or, if such
determination has been made by Independent Counsel in a written opinion, the
copy of such written opinion delivered to the Indemnitee) shall disclose the
basis upon which such determination is based. The Indemnitee shall cooperate
with the person, persons or entity making the determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from


- 5 -
  
 

--------------------------------------------------------------------------------




disclosure and that is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.


(c)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 3(b), the Independent Counsel shall be
selected as provided in this Section 3(c). If a Change in Control shall not have
occurred (or if a Change in Control shall have occurred but the Indemnitee shall
not have requested that indemnification be determined by Independent Counsel as
provided in clause (i) of Section 3(b)), then the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to the
Indemnitee advising the Indemnitee of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred and the Indemnitee shall
have requested that indemnification be determined by Independent Counsel, then
the Independent Counsel shall be selected by the Indemnitee (unless the
Indemnitee shall request that such selection be made by the Board, in which
event the preceding sentence shall apply), and the Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either event, the Indemnitee or the Company, as the case may be,
may, within ten (10) calendar days after such written notice of selection has
been given, deliver to the Company or to the Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the law firm or person so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1, and the
objection shall set forth the basis of such assertion. Absent a proper and
timely objection, the person so selected shall act as Independent Counsel. If
such written objection is so made and substantiated, the law firm or person so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or the Delaware Chancery Court or another court of competent
jurisdiction in the State of Delaware has determined that such objection is
without merit. If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 3(b) and, following the
expiration of twenty (20) calendar days after submission by the Indemnitee of a
written request for indemnification pursuant to Section 3(a), Independent
Counsel shall not have been selected, or an objection thereto has been made and
not withdrawn, then either the Company or the Indemnitee may petition the
Delaware Chancery Court or other court of competent jurisdiction in the State of
Delaware for resolution of any objection that shall have been made by the
Company or the Indemnitee to the other’s selection of Independent Counsel and/or
for appointment as Independent Counsel of a law firm or person selected by such
court (or selected by such person as the court shall designate), and the law
firm or person with respect to whom all objections are so resolved or the law
firm or person so appointed shall act as Independent Counsel under Section 3(b).
If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 3(b), then the Company agrees to pay the
reasonable fees and expenses of such Independent Counsel and to fully indemnify
and hold harmless such Independent Counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.


(d)Suit to Enforce Rights. If Indemnitee has not received full indemnification
or Expense Advances within sixty (60) or thirty (30) calendar days,
respectively, after making a demand in accordance with Section 3(a), or if
Indemnitee contends that Company has not performed other obligations required by
this Agreement, or if Company has not provided consents on counsel selection,
settlement or any other issue as described in this Agreement, Indemnitee may
enforce his


- 6 -
  
 

--------------------------------------------------------------------------------




or her rights under this Agreement by commencing litigation in any court in the
State of Delaware having subject matter jurisdiction thereof seeking a
determination of the issue by the court or challenging any determination by the
Company (including by its directors, Independent Counsel or its stockholders) or
any aspect thereof. The Company hereby consents to service of process and to
appear in any such proceeding. Any determination by the Company (including by
its directors, Independent Counsel or its stockholders) not challenged by the
Indemnitee shall be binding on the Company and Indemnitee. The Company shall be
precluded from asserting in any such proceeding that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The remedy provided for in this Section 3 shall be in addition
to any other remedies available to Indemnitee at law or in equity. Company and
Indemnitee may, by a written agreement signed by Company and Indemnitee, agree
to a different method to resolve any disagreement concerning Indemnitee’s
rights, unless resolution by a court is required by law.


(e)Defense to Indemnification, Burden of Proof, and Presumptions. It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Expenses incurred
in defending a Proceeding in advance of its final disposition) that it is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action, or any determination by the
Company (including by its directors, Independent Counsel or its stockholders) or
otherwise, as to whether Indemnitee is entitled to be indemnified, or is
entitled to an Expense Advance, the burden of proving such a defense shall be on
the Company and it shall be presumed that the Indemnitee is entitled to
indemnification or to an Expense Advance, as the case may be. Neither the
failure of the Company (including by its directors, Independent Counsel or its
stockholders) to have made a determination prior to the commencement of such
action by Indemnitee that indemnification of the claimant is proper under the
circumstances because Indemnitee has met the standard of conduct set forth in
applicable law, nor an actual determination by the Company (including by its
directors, Independent Counsel or its stockholders) that the Indemnitee is not
entitled to Indemnification or an Expense Advance or has not met the applicable
standard of conduct, shall be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct. Neither such
failure to have made the determination, nor an actual determination that the
Indemnitee is not entitled to indemnification or an Expense Advance shall be
admissible for any purposes in any such proceeding. For purposes of any
determination of good faith under any applicable standard of conduct, Indemnitee
shall be deemed to have acted in good faith if Indemnitee relied on the records
or books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company in the course
of their duties, or on the advice of legal counsel for the Company or the Board
or counsel selected by any committee of the Board or on information or records
given or reports made to the Company by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with
reasonable care by the Company or the Board or any committee of the Board. The
provisions of the preceding sentence shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct. The knowledge and/or actions, or
failure to act, or any director, officer, agent or employee of the Company shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.


- 7 -
  
 

--------------------------------------------------------------------------------




4.Indemnification for Expenses Incurred in Enforcing Rights. The Company shall,
within sixty (60) calendar days of demand therefore, indemnify Indemnitee
against any and all reasonable Expenses that are incurred by Indemnitee in
connection with any action brought by Indemnitee for: (i) indemnification or
Expense Advances under this Agreement or any other agreement or under applicable
law or the Company’s certificate of incorporation or bylaws now or hereafter in
effect relating to indemnification for Indemnifiable Events, or to enforce any
other rights under this Agreement; and/or (ii) recovery under directors’ and
officers’ liability insurance policies maintained by the Company; but only in
the event that Indemnitee ultimately is determined to be entitled to such
indemnification, Expense Advance or other rights, or insurance recovery, as the
case may be. In addition, the Company shall, if so requested by Indemnitee,
advance the foregoing Expenses to Indemnitee, subject to and in accordance with
Section 2(c).


If Company and Indemnitee disagree about whether Expenses described in this
Section 4 are reasonable, the issue shall first be presented to Independent
Counsel, whose opinion shall be binding on Company. If Indemnitee disagrees with
the opinion of Independent Counsel, he or she may file a lawsuit in an
appropriate court in Delaware seeking a decision; provided, however, that
Indemnitee and Company may agree in writing to an alternative method to resolve
the disagreement.
5.Notification and Defense of Proceeding.


(a)Notice. Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee, except as provided in Section
5(c).


(b)Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will, if authorized by law and
applicable procedural rules, be entitled to participate in the Proceeding at its
own expense. Except as otherwise provided below, the Company may assume the
defense thereof with counsel reasonably satisfactory to Indemnitee. If requested
by Indemnitee, such counsel shall have substantial experience representing
people in Indemnitee’s position in Proceedings of the type at issue. After
notice from the Company to Indemnitee of its election to assume the defense of
any Proceeding, the Company shall not be liable to Indemnitee under this
Agreement or otherwise for any Expenses subsequently incurred by Indemnitee for
the defense of such Proceeding except as provided below. Indemnitee shall have
the right to employ legal counsel in such Proceeding, but all Expenses related
thereto incurred after notice from the Company of its assumption of the defense
shall be at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding, (iii) after a Change in Control, the
employment of counsel by Indemnitee has been approved by the Independent Counsel
or (iv) the Company shall not in fact have employed counsel to assume the
defense of such Proceeding, in each of which cases all Expenses of the
Proceeding shall be borne by the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company,


- 8 -
  
 

--------------------------------------------------------------------------------




or as to which Indemnitee shall have made the determination provided for in (ii)
above or under the circumstances provided for in (i) and (i) above.


If the Company assumes the defense, as described above, Indemnitee’s right to
indemnification for settlement or liability (as opposed to defense costs) shall
be determined by the rules set forth for indemnification in this Agreement. By
assuming the defense, the Company does not assume responsibility for
indemnification for liability or settlement if such indemnification is not
otherwise available.
If Indemnitee and the Company disagree about whether Indemnitee should have his
or her own lawyer, expert or consultant, such dispute shall first be presented
to the Independent Counsel. The determination of the Independent Counsel shall
be binding on the Company; but if Indemnitee disagrees with the determination he
or she may commence an action in an appropriate Delaware court to seek a
judicial determination of the issue..
(c)    Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, such consent
not to be unreasonably withheld; provided, however, that if a Change in Control
has occurred, the Company shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent. The Company shall not be liable to indemnify the Indemnitee under this
Agreement with regard to any judicial award if the Company was not given a
reasonable and timely opportunity as a result of Indemnitee's failure to provide
notice, at its expense, to participate in the defense of such action, and the
lack of such notice materially prejudiced the Company’s ability to participate
in defense of such action. The Company’s liability hereunder shall not be
excused if participation in the Proceeding by the Company was barred by this
Agreement.


6.Establishment of Trust. In the event of a Change in Control, the Company
shall, upon written request by Indemnitee, create a Trust for the benefit of the
Indemnitee and from time to time upon written request of Indemnitee shall fund
the Trust in an amount sufficient to satisfy any and all Expenses reasonably
anticipated at the time of each such request to be incurred in connection with
any Proceeding relating to an Indemnifiable Event. The amount or amounts to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by the Independent Counsel; provided, however, that if Indemnitee
disagrees with the determination of the Independent Counsel, Indemnitee may file
a lawsuit in an appropriate Delaware court seeking a determination of the issue,
as set forth in Sections 3 and 4 hereof. The terms of the Trust shall provide
that (i) the Trust shall not be revoked or the principal thereof invaded without
the written consent of the Indemnitee, (ii) the Trustee shall advance, within
thirty (30) calendar days of a request by the Indemnitee, any and all Expenses
to the Indemnitee (and the Indemnitee hereby agrees to reimburse the Trust under
the same circumstances for which the Indemnitee would be required to reimburse
the Company under Section 2(c) of this Agreement), (iii) the Trust shall
continue to be funded by the Company in accordance with the funding obligation
set forth above, (iv) the Trustee shall promptly pay to the Indemnitee all
amounts for which the Indemnitee shall be entitled to


- 9 -
  
 

--------------------------------------------------------------------------------




indemnification pursuant to this Agreement or otherwise no later than sixty (60)
calendar days after notice pursuant to Section 3 and (v) all unexpended funds in
the Trust shall revert to the Company upon a final determination by the
Independent Counsel or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this
Agreement. The Trustee shall be chosen by the Indemnitee. Nothing in this
Section 6 shall relieve the Company of any of its obligations under this
Agreement. All income earned on the assets held in the Trust shall be reported
as income by the Company for federal, state, local and foreign tax purposes. The
Company shall pay all costs of establishing and maintaining the Trust and shall
indemnify the Trustee against any and all expenses (including attorneys’ fees),
claims, liabilities, loss and damages arising out of or relating to this
Agreement or the establishment and maintenance of the Trust.


7.Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the Company’s certificate of
incorporation, bylaws, applicable law or otherwise; provided, however, that this
Agreement shall supersede any prior indemnification agreement between the
Company and the Indemnitee. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification than
would be afforded currently under the Company’s certificate of incorporation,
applicable law or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change. The rights of Indemnitee under the Company’s certificate of
incorporation as they exist as of the date hereof shall not be reduced or
limited by any change therein occurring after the date hereof, unless Indemnitee
agrees in writing to such reduction or limitation.


8.Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing general and/or directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director or officer. The Company shall use its best efforts to maintain
such insurance on substantially the same terms and conditions, including limits
of liability, as such exist on the effective date of this Agreement.


9.Period of Limitations. No legal action shall be brought and no cause of action
shall be asserted by or on behalf of the Company or any Affiliate of the Company
against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of three (3) years from the date of accrual
of such cause of action or such longer period as may be required by state law
under the circumstances. Any claim or cause of action of the Company or its
Affiliate shall be extinguished and deemed released unless asserted by the
timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.


10.Amendment of this Agreement. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.


- 10 -
  
 

--------------------------------------------------------------------------------




11.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights. However, if Company pursues an action as subrogee and that action
leads to further claims against Indemnitee, this Agreement shall apply to such
further claims.


12.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received an unconditional and
non-recoverable payment (under any insurance policy or otherwise) of the amounts
otherwise indemnifiable hereunder.


13.Duration of Agreement. This Agreement shall continue until and terminate upon
the later of (a) ten (10) years after the date that Indemnitee shall have ceased
to serve as a director or officer of the Company or (b) one (1) year after the
final disposition of any Proceeding, including any appeal, then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 3(d) of this Agreement relating thereto.


14.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs and personal and legal representatives. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity pertaining to an Indemnifiable Event even though Indemnitee may have
ceased to serve in such capacity at the time of any Proceeding.


15.Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, (a) the remaining provisions shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable.


16.Contribution. To the fullest extent permissible under applicable law, whether
or not the indemnification provided for in this Agreement is available to
Indemnitee for any reason


- 11 -
  
 

--------------------------------------------------------------------------------




whatsoever, the Company shall pay all or a portion of the amount that would
otherwise be incurred by Indemnitee for Expenses in connection with any claim
relating to an Indemnifiable Event, as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).


17.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in such State without giving effect to its principles
of conflicts of laws. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement may be brought in the Delaware Court of Chancery,
(ii) consent to submit to the jurisdiction of the Delaware Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii)waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery, and (iv) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.


18.Notices. All notices, demands and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt or mailed, postage prepaid, certified or
registered mail, return receipt requested and addressed to the Company at:


FLIR Systems, Inc.
1201 S. Joyce Street
Suite C006
Arlington, VA 22202
Attention: SVP General Counsel, Secretary, Chief Ethics & Compliance Officer


and to Indemnitee at the address set forth below Indemnitee’s signature hereto.


Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.


19.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
* * * * *


- 12 -
  
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.
FLIR SYSTEMS, INC.
a Delaware corporation


By: ___________________________________


Print Name:
Title: President and CEO




INDEMNITEE,
an individual


By: ____________________________________
      


Address for notices:


FLIR Systems, Inc.
1201 S. Joyce Street
Suite C006
Arlington, VA 22202










- 13 -
  
 